
	
		I
		112th CONGRESS
		2d Session
		H. R. 4087
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2012
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the development and dissemination of best
		  practices to ensure that visually-impaired and blind individuals in the United
		  States have safe, consistent, reliable, and independent access to the
		  information in prescription drug labeling.
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Drug Labeling Promotion
			 Act of 2012.
		2.Accessibility of
			 information in prescription drug labeling by visually-impaired and blind
			 consumers
			(a)Establishment of
			 working group
				(1)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish a working group (in this section
			 referred to as the working group) to develop and promulgate
			 guidance constituting best practices on access to prescription drug labeling
			 for the visually impaired.
				(2)MembersThe working group shall include
			 representatives of national organizations representing blind and visually
			 impaired individuals, national organizations representing the elderly, and
			 industry groups representing stakeholders, including pharmacists, who would be
			 impacted by such best practices. Representation within the working group shall
			 be divided equally between consumer and industry advocates.
				(3)Guidance on best
			 practicesThe working group
			 shall promulgate, not later than 1 year after the date of the enactment of this
			 Act, guidance on best practices for pharmacies to ensure that blind and
			 visually impaired individuals have safe, consistent, reliable, and independent
			 access to the information in the labeling of prescription drugs. Such guidance
			 shall be made available through publication in the Federal Register and posting
			 on the Web site of the Food and Drug Administration.
				(4)ConsiderationsIn developing and promulgating such guidance on best practices, the working
			 group shall consider—
					(A)the use of—
						(i)Braille;
						(ii)auditory means, such as—
							(I)“talking bottles”
			 that provide audible label information;
							(II)digital voice
			 recorders attached to the prescription drug container; and
							(III)radio frequency
			 identification (RFID) tags; and
							(iii)enhanced visual means, such as—
							(I)large font labels
			 or large font “duplicate” labels that are affixed or matched to a prescription
			 drug container;
							(II)high-contrast
			 printing; and
							(III)sans-serf
			 font;
							(B)whether there are technical, financial,
			 manpower, or other factors unique to pharmacies with 20 or fewer retail
			 locations which may fundamentally impact the ability of such pharmacies to
			 implement the best practices; and
					(C)such other factors as the working group
			 determines to be appropriate.
					(5)Information
			 campaignUpon the promulgation of the guidance on best practices,
			 the Commissioner of Food and Drugs, in consultation with the working group,
			 shall conduct an informational and educational program designed to inform the
			 public and pharmacists about such guidance and practices.
				(6)FACA
			 waiverThe Federal Advisory
			 Committee Act shall not apply to the working group.
				(b)GAO
			 Study
				(1)In
			 generalBeginning 18 months
			 after the publication of the guidance on best practices under subsection (a),
			 the Comptroller General of the United States shall conduct a review of such
			 guidance, the extent to which pharmacies are complying with such best
			 practices, and the extent to which barriers to accessible prescription drug
			 labeling for blind and visually-impaired individuals continue.
				(2)ReportNot later than September 30, 2016, the
			 Comptroller General shall submit to Congress a report on the review conducted
			 under paragraph (1). Such report shall include recommendations for how best to
			 reduce the barriers blind and visually-impaired individuals have to access
			 prescription drug labeling.
				(c)DefinitionsIn this section:
				(1)The term pharmacy includes a
			 pharmacy that receives prescriptions, and dispenses prescription drugs, through
			 an Internet Web site.
				(2)The term
			 prescription drug means a drug subject to section 503(b)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
				
